DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 Response to Amendment
The amendments filed 11/17/2020 have been accepted. Claims 25, 28-32, 35-39, and 42-48 are still pending. Claims 25, 28-32, 35-39, and 42-45 are amended. Claims 46-48 are new. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 5/19/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, 28-32, 35-39, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Gheith et al. (US PGPub 2009/0119089, hereafter referred to as Gheith) in .
Regarding claim 25, Gheith teaches a device comprising a memory (Paragraph [0051], while there is no explicit recitation of a memory, the application deals with address translation (that refer to places in memory) as well as contains memory management units whose purpose are to manage memory, therefore a memory does have to exist to be managed), and a maximum offset value that is less than or equal to a minimum size of the guest kernel space (Paragraph [0072], states that an offset can be added to the guest effective address when there is a need to shift the safe region to a higher address space. Paragraph [0020] indicates possible ISAs that can be used for the guest and host systems. Since the offset is shifting the safe space that is designated for use it has to be related to the ISA of the guest system that is using it or the host system that is physically supporting the simulated memory. Paragraph [0068]-[0071], discusses the setting up of the safe region which is set to a particular address depending on whether the system is 32 or 64 bit. This is set to ensure that the safe space can hold the guest system (essentially the kernel). This means this offset is fixed to be the size of the allocated kernel space for the guest system. While the specific term kernel is not used the space being defined is for what is the guest kernel and while there is no specific mention of using offsets for address translation, the maximum offset value of the instant application is being used as the way to define and indicate when an instruction is being directed to the particular place in memory), translate, if the address is in a particular region, the base address and the offset as a host address calculation, translator logic is further to translate the guest memory access instruction from a source ISA into a target ISA (Paragraph [0072], as stated previously, describes the offset used in the system. Paragraph [0074], states that guest instructions are translated to host instructions when received so that they can be executed. Paragraph [0065], states that if the guest address in the load instruction falls within the safe region it is then treated as a host effective address and used for translations by the host). Gheith does not teach translator logic responsive to receiving a guest memory access instruction that contains a base and an offset, determine whether the offset is a constant and whether the offset is greater than zero and less than a maximum offset value, and a guest kernel space and a size of a guest kernel reserved region.
Carver teaches a translator circuitry to determine, in response to receiving a guest memory access instruction that contains a base address and an offset, whether the offset is a constant and whether the offset is greater than zero and less than a maximum offset value that contains a base address plus or minus the offset (Col. 6, lines 48-64, states that a resource space can be set up for use that would be mapped to a space with offset 0 – buffer-size minus 1. This is a form of relative addressing as a means to represent the address space and is also a common way to represent addresses in commands as well. While not explicitly stated this would have been one of a number of finite ways to represent the address of data being written or read. It also states that any request that would access resources outside this range would be rejected meaning that the logic would have to check the offset of the incoming request to determine if it was within the accessible range). It would have been obvious to one of ordinary skill at the time to modify the teachings of Gheith to include the determination of whether or not an access is to an appropriate area in the same manner as Carver that checks the offset of an incoming request to see if it is within a permissible range, making the determinations and translations based on the determinations as to whether to use a guest address or host address calculation based on whether the offset is between 0 and a maximum offset so as to implement semantic constraints that reduce the up-front round trip delays (Carver, Col. 7, lines 7-14). Gheith and Carver do not teach add, responsive to a determination that the offset is not a constant and/or that the offset is not between zero and the maximum offset, an address control prefix to the guest memory access instruction, and translate the base address plus or minus the offset as a guest address calculation and a guest kernel space and a size of a guest kernel reserved region.
Lutas teaches adding address control prefixes to an instruction only when the instruction is to be interpreted as a guest instruction (Paragraph [0061], states that a prefix can be added to indicate if the access instruction should be interpreted in a guest context and the absence of that prefix indicates that it should be carried out in the default fashion). It would have been obvious to one of ordinary skill in the art to modify the teachings of Gheith and Carver to a size of a guest kernel reserved region.
Tuch teaches a guest kernel space and a size of a guest kernel reserved region (Fig. 1 and 2 and Paragraphs [0024] and [0026], show the guests space which includes the guest kernel (kernel reserved region) and guest user space). Since both Gheith/Carver/Lutas and Tuch teach host and guest memory spaces it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known method by modifying the guest space of Gheith, Carver, and Lutas to have a kernel space and a user space as taught in Tuch to obtain the predictable result of a size of the a guest kernel space and a size of a guest kernel reserved region.
Regarding claim 28, Gheith, Carver, Lutas, and Tuch teach all the limitations of claim 25. Gheith further teaches wherein the translator circuitry is to translate the guest memory access instruction from a source instruction set architecture (ISA) into a target ISA (Paragraph [0074], as stated in the rejection to claim 26, states that the guest instruction is translated to the corresponding host instruction (target ISA)). The combination of and reason for combining are the same as those given in claim 25.
Regarding claim 29, Gheith, Carver, Lutas, and Tuch teach all the limitations of claim 25. Gheith further teaches wherein the guest memory access instruction is related to a guest instruction set architecture (ISA) (This is obvious given that the guest memory access instruction would be created by the guest system using the guests addressing scheme and therefore is related to the guest ISA), wherein a native word size of the guest ISA is less than a native word size of the host ISA (Paragraph [0020], states that the guest ISA can be PowerPC and the host ISA can be x86. Given that PowerPC can be a 32-bit system and x86 can be a 64-bit system (see Wikipedia article Word (computer architecture)) and Paragraph [0065] states that the guest system can be 32-bit and the host can be a 64-bit system, meaning that the guest word size is 32-bit and the host word size is 64-bit). The combination of and reason for combining are the same as those given in claim 25.
Regarding claim 30, Gheith, Carver, Lutas, and Tuch teach all the limitations of claim 25. Carver further teaches wherein the translator circuitry is further to define an overflow (OF) zone and an underflow (UF) zone in the memory (Col. 6, lines 48-64, while not explicitly stated, a region of memory is defined for use while the access to the regions outside this range are restricted. When a memory access is for a region above the accessible region, this is called overflow and when it access a region below the accessible region it is called underflow. This means that in the creation of the accessible region is also the creation of regions that when attempted to be accessed, will cause either overflow or underflow), and the OF zone and the UF zone are based at least in part onto the maximum offset value (Col. 6, lines 48-64, as stated previously). The combination of and reason for combining are the same as those given in claim 25.
Regarding claim 31, Gheith, Carver, Lutas, and Tuch teach all the limitations of claim 30. Carver further teaches wherein the translator circuitry is to set memory access privileges of the OF zone to prevent at least one of read, write, or execution access (Col. 6, lines 48-64, as stated in the rejection to claim 30, any access to any area outside the allocated space is restricted meaning that some kind of privilege or equivalent restriction is set for instructions). The combination of and reason for combining are the same as those given in claim 25.
Regarding claim 46, Gheith, Carver, Lutas, and Tuch teach all the limitations of claim 25. Carver further teaches to define an overflow (OF) zone and an underflow (UF) zone in the memory (Col. 6, lines 48-64, as stated in the rejection to claim 30). Tuch further teaches a guest kernel space and guest kernel reserved region (Fig. 1 and 2 and Paragraphs [0024] and [0026], as stated in the rejection to claim 25). The combination of and reason for combining are the same as those given in claim 25.
Regarding claims 32, 35-38, and 47, claims 32, 35-38, and 47 are the method claims associated with claims 25, 8-31, and 46. Since Gheith, Carver, Lutas, and Tuch teach all the limitations of claims 25, 8-31, and 46 they therefore teach all 
Regarding claims 39, 42-45, and 48, claims 39, 42-45, and 48 are the computer readable storage device claims associated with claims 25, 8-31, and 46. Since Gheith, Carver, Lutas, and Tuch teach all the limitations of claims 25, 8-31, and 46 they therefore teach all the limitations of claims 39, 42-45, and 48; therefore the rejections for claims 25, 8-31, and 46 also apply to claims 39, 42-45, and 48.
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “…less than or equal to a minimum of a size of the a guest kernel space and a size of a guest kernel reserved region” to overcome the prior rejections set forth in the Final Rejection mailed 5/19/2020. To address this new reference Tuch has been incorporated into the rejection to teach the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                       

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132